Per Curiam.
This is an appeal from an order denying defendant’s motion to change the place of trial, on the ground that defendant, at the time of the commencement of the action, resided, and still resides, in the county to which he asks to have the case removed, and not in the county in which the action is brought. Held, *99following Carpenter v. Comfort, 22 Minn. 539, that this order is not appealable, and this appeal should be dismissed. So ordered.
Gilfillan, C. J., took no part.
(Opinion published 60 N. W. 809.)